Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered August 19, 2004, convicting him of burglary in the first degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant asserts that he was deprived of his constitutional right to present a defense when the court struck testimony concerning the victim’s HIV status. However, for the reasons discussed in People v Taylor, 40 AD3d 782 [2007] [decided herewith]), any error was harmless beyond a reasonable doubt.
The defendant’s remaining contentions are without merit. Ritter, J.E, Santucci, Balkin and McCarthy, JJ., concur.